       Case 3:19-cv-00293-DPJ-FKB Document 15 Filed 06/02/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

JAMES BONNER                                                                           PETITIONER

V.                                                    CIVIL ACTION NO. 3:19-CV-293-DPJ-FKB

VICTOR MASON                                                                         RESPONDENT

                                               ORDER

       This action pursuant to 28 U.S.C. §2241 is before the Court on the Report and

Recommendation [14] of Magistrate Judge F. Keith Ball.

       On April 29, 2019, during his pretrial detention at Hinds County Detention Center,

Petitioner James Bonner filed a petition for a writ of habeas corpus under 28 U.S.C. § 2241. Pet.

[1] at 1. At the time Bonner filed the petition, he was awaiting a ruling from the Circuit Court of

Hinds County, Mississippi, on his motion for bond review. Id. at 6. His petition asserted three

grounds for challenging his detention: (1) “Petitioner is being denied his right to Due Process,

by being denied his constitutional right to a speedy trial,” (2) “Petition [is] being denied

Effective Assistance of Counsel,” and (3) “Petitioner’s detainment [is] illegal[] . . . due to state’s

failure to indict.” Id. at 7. Bonner requested immediate release from custody. Id. at 8.

       On September 9, 2019, Respondent Victor Mason filed a motion to dismiss [12]; Mason

filed a supplement to his motion to dismiss [13] one month later. Bonner never responded to

either. Judge Ball recommended granting Mason’s motion to dismiss, concluding that (1) relief

under § 2241 was only available to “force the state to bring him to trial,” and not did not permit

“dismissal of state charges and release based upon a violation of the right to a speedy trial”; (2)

Bonner did not exhaust his state-court remedies as to his speedy trial claim; and (3) Bonner’s
       Case 3:19-cv-00293-DPJ-FKB Document 15 Filed 06/02/20 Page 2 of 2




petition is nonetheless moot because he has been released on bond pending trial. R&R [14] at 1–

2. Bonner did not file an objection to the R&R, and the time to do so has passed.

       The Court finds the Report and Recommendation [14] should be adopted as the opinion

of the Court; Mason’s motion to dismiss is granted and the petition is dismissed with prejudice.

A separate judgment will be entered in accordance with Federal Rule of Civil Procedure 58.

       SO ORDERED AND ADJUDGED this the 2nd day of June, 2020.

                                             s/ Daniel P. Jordan III
                                             CHIEF UNITED STATES DISTRICT JUDGE
